Case 20-03142-KRH              Doc 69    Filed 08/05/21 Entered 08/05/21 23:51:26                     Desc Main
                                        Document      Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Richmond Division)


In re:
                                                               Chapter 7
LeClairRyan PLLC,1
                                                               Case No. 19-34574 (KRH)
             Debtor.
______________________________________

Lynn L. Tavenner, as Chapter 7 Trustee,

                  Plaintiff,
                                                               Adv. Proc. No. 20-03142 (KRH)
v.

ULX Partners, LLC and UnitedLex Corporation,

                  Defendants.


                       NOTICE OF MOTION AND NOTICE OF HEARING

       PLEASE TAKE NOTICE that Lynn L. Tavenner, Chapter 7 Trustee (the “Trustee”), and
not individually but solely in her capacity as the Chapter 7 trustee of the bankruptcy estate of
LeClairRyan PLLC, in the above-captioned Chapter 7 case (the “Case”), by counsel, has filed
the Motion For Entry of an Order Authorizing The Trustee to File Redactions and Documents
Under Seal In Connection With Trustee’s Motion for Leave to Amend Complaint (the “Motion”).
A copy of the Motion is being served herewith.




1
   The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
the last four digits of the Debtor’s federal tax identification number are 2451.
____________________________________
Erika L. Morabito (VSB No. 44369)
Brittany J. Nelson (VSB No. 81734)
QUINN EMANUEL URQUHART & SULLIVAN LLP
1300 I Street, N.W., Suite 900
Washington, DC 20005
(202) 538-8334 (telephone)
Email: erikamorabito@quinnemanuel.com
          brittanynelson@quinnemanuel.com

Special Counsel to Lynn L. Tavenner, Chapter 7 Trustee
Case 20-03142-KRH       Doc 69     Filed 08/05/21 Entered 08/05/21 23:51:26          Desc Main
                                  Document      Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
read the Motion carefully and discuss it with your attorney if you have one in this Case. (If
you do not have an attorney, you may wish to consult one).

        PLEASE TAKE FURTHER NOTICE that on September 4, 2019, the Court entered the
Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF No.
38] (the “Case Management Order”), which approved the Notice, Case Management, and
Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
Management Procedures”). The Case Management Procedures, among other things, prescribe
the manner in which Objections must be filed and served and set forth when certain hearings will
be conducted. A copy of the Case Management Order may be obtained, free of charge, by
written to request to pberan@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

       PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
requested in the Motion, or if you want the Court to consider your views on the Motion, then, by
August 16, 2021 (the “Objection Deadline”), you or your attorney must:
       File with the Court, either electronically or at the address shown below, a written
       response to the Motion pursuant to Rule 9013-1(H) of the Local Rules of the United
       States Bankruptcy Court for the Eastern District of Virginia and the Case Management
       Procedures. If you mail your written response to the Court for filing, you must mail it
       early enough so the Court will receive it on or before the Objection Deadline.

       If a response is not properly and timely filed and served, the Court may deem any
       opposition waived, treat the Motion as conceded and enter the appropriate order
       granting the requested relief without further notice or hearing.

       Clerk of the Court
       United States Bankruptcy Court
       701 East Broad Street, Suite 4000
       Richmond, VA 23219

       In accordance with the Case Management Procedures, you must also serve a copy of your
       written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so
       that the Objection is received on or before the Objection Deadline.

       PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion at the
upcoming omnibus hearing on August 19, 2021, at 11:00 a.m. (or such time thereafter as the
matter may be heard). In connection with the same, the undersigned will appear before The
Honorable Kevin R. Huennekens, United States Bankruptcy Judge. Due to the COVID−19
public health emergency, no in-person hearings are being held. This hearing will take place
remotely through Zoom on the date and time scheduled herein. To appear at the hearing, you
must use the following Zoom registration link:

https://www.zoomgov.com/meeting/register/vJItcuyurT4uGUza77r1a7XmQbZhJCVxE1M
                                            2
Case 20-03142-KRH        Doc 69     Filed 08/05/21 Entered 08/05/21 23:51:26         Desc Main
                                   Document      Page 3 of 4




You can also dial in through the listen-only conference line:

               Dial: 1-866-590-5055
               Access Code: 4377075
               Security Code: 81921

      PLEASE TAKE FURTHER NOTICE THAT you should consult the Case
Management Procedures before filing any written response.

       PLEASE GOVERN YOURSELVES ACCORDINGLY.

Dated: August 5, 2021                                Respectfully submitted,

                                             /s/ Erika L. Morabito
                                             Erika L. Morabito (VSB No. 44369)
                                             Brittany J. Nelson (VSB No. 81734)
                                             QUINN EMANUEL URQUHART
                                               & SULLIVAN LLP
                                             1300 I Street, N.W., Suite 900
                                             Washington, DC 20005
                                             (202) 538-8334 (telephone)
                                             erikamorabito@quinnemanuel.com
                                             brittanynelson@quinnemanuel.com

                                             Special Counsel to Lynn L. Tavenner, the Chapter 7
                                             Trustee of the Estate of LeClairRyan PLLC




                                                3
Case 20-03142-KRH          Doc 69     Filed 08/05/21 Entered 08/05/21 23:51:26                 Desc Main
                                     Document      Page 4 of 4



                                    CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 5th day of August 2021, I
electronically filed the foregoing with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to all ECF registrants in this case. I further certify that I will serve a
true copy of the foregoing electronically and/or by first-class mail to (i) counsel for Defendants; (ii)
the parties and/or counsel for the proposed additional defendants named in the amended complaint;
and (iii) the Office of the United States Trustee.




                                                                 /s/ Erika Morabito
                                                                Erika L. Morabito
                                                                Special Counsel to Lynn L. Tavenner,
                                                                the Chapter 7 Trustee of the Estate of
                                                                LeClairRyan PLLC




                                                    4
